Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This corrected Examiner’s Amendment below is the same as the Examiner’s Amendment mailed 3/9/22, except to correct the previous omission that claim 66 is also amended by deletion of “or 23” so that the claim no longer depends from a cancelled claim.

CORRECTED EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy DeCloux on February 18, 2022.

The application has been amended as follows: 
In claim 66, line 1, “or 23” is deleted.

Claims 1, 26-31, 51 and 52 are replaced with the following and claim 75 is added:

1. (Currently amended) A method of treating a subject afflicted with cancer or infection comprising administering to said subject an effective amount of a binding agent, wherein said binding agent:
(i) specifically binds killer cell lectin-like receptor G1 (KLRG1), 
(ii) disrupts KLRG1 signaling with a ligand of KLRG1 selected from the group consisting of E-cadherin, N-cadherin and R-cadherin, and 
(iii) activates CD8+ cytotoxic T cells, 
, 
thereby treating said cancer or infection in said subject.

26. (Currently amended) A method of treating a melanoma comprising administering to a subject in need thereof an effective amount of a killer cell lectin-like receptor G1 (KLRG1)

27. (Currently amended) A method of treating a lung cancer comprising administering to a subject in need thereof an effective amount of a killer cell lectin-like receptor G1 (KLRG1)

28. (Currently amended) A method of treating a pancreatic cancer comprising administering to a subject in need thereof an effective amount of a killer cell lectin-like receptor G1 (KLRG1)

29. (Currently amended) A method of treating a glioma comprising administering to a subject in need thereof an effective amount of a killer cell lectin-like receptor G1 (KLRG1)



31. (Currently amended) A method of treating an ovarian cancer comprising administering to a subject in need thereof an effective amount of a killer cell lectin-like receptor G1 (KLRG1)

51. (Currently amended) A method of treating a kidney cancer comprising administering to a subject in need thereof an effective amount of a killer cell lectin-like receptor G1 (KLRG1)

52. (Currently amended) The method of claim [[1]] 50, wherein the subject has a kidney cancer, and wherein said kidney cancer expresses said ligand of KLRG1.

75. (New) The method of claim 51, wherein the subject has a kidney cancer, and wherein said kidney cancer expresses said ligand of KLRG1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646 March 18, 2022